                                         CAHILL GORDON & REINDEL LLP
                                                  EIGHTY PINE STREET
                                                NEW YORK, NY 10005-1702
HELENE R. BANKS          JONATHAN J. FRANKEL          TELEPHONE: (212) 701-3000       JOEL H. LEVITIN              DARREN SILVER
ANIRUDH BANSAL           ARIEL GOLDMAN                   WWW.CAHILL.COM               GEOFFREY E. LIEBMANN         JOSIAH M. SLOTNICK
DAVID L. BARASH          JASON M. HALL                      ___________               BRIAN T. MARKLEY             RICHARD A. STIEGLITZ JR.
LANDIS C. BEST           WILLIAM M. HARTNETT                                          MEGHAN N. McDERMOTT          ROSS E. STURMAN
BRADLEY J. BONDI         NOLA B. HELLER                  1990 K STREET, N.W.          WILLIAM J. MILLER            SUSANNA M. SUH
BROCKTON B. BOSSON       CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       NOAH B. NEWITZ               ANTHONY K. TAMA
JAMES J. CLARK           DOUGLAS S. HOROWITZ                                          DAVID R. OWEN                JONATHAN D. THIER
CHRISTOPHER W. CLEMENT   TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            SEAN P. TONOLLI
LISA COLLIER             DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             JOHN A. TRIPODORO
AYANO K. CREED           ELAI KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   GLENN J. WALDRIP, JR.
SEAN M. DAVIS            BRIAN S. KELLEHER              24 MONUMENT STREET            SHEILA C. RAMESH             HERBERT S. WASHER
STUART G. DOWNING        RICHARD KELLY                     LONDON EC3R 8AJ            MICHAEL W. REDDY             MICHAEL B. WEISS
ADAM M. DWORKIN          CHÉRIE R. KISER*                 +44 (0) 20 7920 9800        OLEG REZZY                   DAVID WISHENGRAD
ANASTASIA EFIMOVA        JOEL KURTZBERG                       ___________             THORN ROSENTHAL              COREY WRIGHT
JENNIFER B. EZRING       TED B. LACEY                                                 TAMMY L. ROY                 JOSHUA M. ZELIG
HELENA S. FRANCESCHI     MARC R. LASHBROOK             WRITER’S DIRECT NUMBER         JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JOAN MURTAGH FRANKEL     ALIZA R. LEVINE                                              MICHAEL A. SHERMAN
                                                                                                                     * ADMITTED IN DC ONLY


                                                        (212) 701-3373

                                                                                                            April 20, 2020


                           Re:      Delos Reyes v. Abundant Nursing, Inc. et al, 19 Civ. 02596 (E.D.N.Y.)
                                    (AMD) (RLM)

           Dear Judge Mann:

                           We represent Plaintiff Mark Delos Reyes (“Mr. Delos Reyes” or “Plaintiff”) in
           the above-captioned action. As we previously informed the Court [ECF No. 41], we have
           reached a confidential settlement of Plaintiff’s claims against defendant Macdonald S. Tudeme
           (“Defendant Tudeme”). Pursuant to the Court’s April 16, 2020 Order [ECF No. 47], we were
           prepared to submit a stipulation of dismissal today with respect to Defendant Tudeme. Though
           Plaintiff’s counsel and Defendant Tudeme have agreed to sign the stipulation of dismissal,
           counsel for Defendant EllenGrace Flores (“Defendant Flores”) refuses to do so. As a stipulation
           of dismissal requires the signatures of all parties who have appeared under Federal Rule 41(a)(1),
           we respectfully request that the Court dismiss Defendant Tudeme under Federal Rule 41(a)(2)
           with prejudice via the attached proposed order.

                            Good cause exists to dismiss Defendant Tudeme from this lawsuit. Public policy
           favors the voluntary settlement of legal claims, and dismissing Plaintiff’s claims against
           Defendant Tudeme with prejudice due to settlement is consistent with such public policy. See
           Fed. R. Civ. Pro. 1 (the Federal Rules of Civil Procedure “should be construed, administered,
           and employed by the court and the parties to secure the just, speedy, and inexpensive
           determination of every action”); see also Carson Optical, Inc. v. Hawk Importers, Inc., 2013 WL
           5740452, at *4 (E.D.N.Y. Oct. 10, 2013) (“The law strongly encourages settlement of disputes,”
           which is “consistent with the dictates of Rule 1 of the Federal Rules of Civil Procedure”).
           Plaintiff has previously settled claims with former defendant George L. Magno, who has
           likewise been dismissed from this action. Defendant Flores should not be allowed to frustrate
           the efficient and fair administration of justice by refusing to sign a stipulation of dismissal with
           respect to another party.
CAHILL GORDON & REINDEL LLP


                                               -2-



              We appreciate Your Honor’s consideration and are available to discuss this matter
at Your Honor’s convenience.


                                                           Respectfully submitted,



                                                           /s/ Shefali Singh
                                                           Shefali Singh



Hon. Roanne L. Mann
United States Magistrate Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

VIA ECF

cc:   Joshua Fingold, Esq.
      10 Rockefeller Plaza, 16th Floor
      New York, New York 10020

      Amy Hong, Esq.
      The Legal Aid Society
      199 Water Street, 3rd Floor
      New York, NY 10038

      MacDonald S. Tudeme
      38 Iagrossi Dr.
      Waterbury, CT 06705
